ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Allowed
     Claims 13-41.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 30, Velarde (US 4,004,339).
Velarde discloses a rod (106), a knife plate (96) and a clipper body (14).
Velarde fails to disclose “knife…at a location on the knife plate between the location where the rod is pivotally attached to the knife plate body and the location where the clipper body is pivotally attached to the knife plate body…”
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processi--ng delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731